Fourth Court of Appeals
                                    San Antonio, Texas
                                          May 24, 2022

                                       No. 04-22-00175-CV

   IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                    From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-PA-01215
                          Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

       The Real Party in Interest's First Motion for Extension of Time to File Response is
hereby GRANTED. Time is extended until May 27, 2022.

           It is so ORDERED on May 24, 2022.

                                                           PER CURIAM


           ATTESTED TO: _______________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT